Exhibit 10.1 Burlington Stores, Inc. 2013 Omnibus Incentive Plan Burlington Stores, Inc. Non-Qualified Stock Option Agreement This agreement evidences a stock option granted by Burlington Stores, Inc. (formerly Burlington Holdings, Inc.), a Delaware corporation (the “Company”), to the undersigned (the “Employee”), pursuant to, and subject to the terms of the Burlington Stores, Inc. 2013 Omnibus Incentive Plan (the “Plan”), which is incorporated herein by reference and of which the Employee hereby acknowledges receipt.For the purpose of this Agreement, the “Grant Date” shall mean .Capitalized terms not otherwise defined herein shall have the meanings set forth in the Plan. 1.Grant of Option.This agreement evidences the grant by the Company on the Grant Date to the Employee of an option to purchase (the “Option”), in whole or in part, on the terms provided herein and in the Plan, the following shares of Common Stock of the Company (the “Shares”) as set forth below. shares of Common Stock (the “Options”), subject to adjustment as provided in the Plan.
